UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4750



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH BRONSON HUGHES, a/k/a Andrew Alfonso
Skeeter,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CR-02-70105)


Submitted: April 29, 2004                      Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James F. Sumpter, JAMES F. SUMPTER, P.C., Richmond, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kenneth Bronson Hughes appeals from his conviction and

sentence for conspiracy to distribute crack cocaine, in violation

of 21 U.S.C. § 846 (2000).               The district court sentenced Hughes to

a   334-month       term    of     imprisonment     and    five    years’    supervised

release.     On appeal, Hughes claims insufficiency of the evidence

and claims the district court erred in denying his motion for a

continuance.        We affirm Hughes’ conviction and sentence.

             In evaluating a sufficiency of the evidence challenge,

the   jury   verdict        must    be   upheld    if   there     exists    substantial

evidence, including circumstantial and direct evidence, to support

the verdict, viewing the evidence most favorable to the government.

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). In resolving issues

of substantial evidence, we do not weigh evidence or review witness

credibility, United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989), rather, the credibility of witnesses is within the sole

province of the jury.              United States v. Lamarr, 75 F.3d 964, 973

(4th Cir. 1996).           We may reverse a jury verdict only when there is

a   complete    absence       of    probative      facts   to     support   the   jury’s

conclusions.        Sherrill White Constr., Inc. v. South Carolina Nat'l

Bank, 713 F.2d 1047, 1050 (4th Cir. 1983). Even the uncorroborated

testimony      of    an    accomplice       may    be   sufficient     to    sustain   a




                                           - 2 -
conviction.     United States v. Burns, 990 F.2d 1426, 1439 (4th Cir.

1993).

              Here, there was ample evidence to support the jury’s

verdict, including testimony from Hughes’ co-conspirator, Jamie

Routt, who testified that Hughes had been his main cocaine supplier

for three years, discussed how he purchased between one and three

ounces of crack cocaine from Hughes about once a week during that

period.      Routt testified as to the price he paid Hughes for the

narcotics, and testified about how he resold the crack through

subdealers,     making     approximately        $800,000   to    support    his    own

consumption of pills and heroin. The jury heard recorded telephone

calls between Routt and Hughes wherein Routt requested three ounces

of   crack    and   Hughes    agreed     to   sell   and   deliver   it     to    him.

Testimony from police officers was introduced that Hughes arrived

at Routt’s house as scheduled and was arrested with three ounces of

crack and $1900 cash on his person.              The jury heard evidence from

Routt that he did not consume the crack he obtained from Hughes

himself, but rather distributed it to two individuals, who then

resold it to others.         Finally, a drug enforcement agent testified

that the amount of crack Routt was purchasing each week from Hughes

was so significant that it was reasonable to know that Routt was

distributing it to others, rather than consuming it himself.                        We

find   this    evidence      to   be   sufficient     to   support    the    jury’s

determination       that   Hughes      knowingly     conspired    with     Routt    to


                                        - 3 -
distribute crack cocaine, based on the weight and frequency of the

drug transactions attested to by Routt.

           Hughes’ final claim on appeal is that the district court

abused its discretion in refusing to grant a continuance to allow

him additional time to review his presentence investigation report.

The record reveals the district court fully considered Hughes’

request, permitted Hughes time to review the report, to consult

with his attorney about the report, and to proffer evidence in

support   of    his    objections   to    the   report    before   ultimately

concluding that a continuance was unnecessary.            The district court

complied fully with the mandates of Fed. R. Crim. P. 32(i), see

U.S. v. Lockhart, 58 F.3d 86, 89 (4th Cir. 1995), and did not abuse

its discretion in denying Hughes’ motion for continuance.                Morris

v. Slappy, 461 U.S. 1, 11-12 (1983).

           Accordingly, we affirm Hughes’ conviction and sentence.

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 4 -